DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/05/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the prior art does not teach the limitation of "thermoplastic filament", the claimed invention is directed a printhead which is interpreted as an apparatus and it has been held that the materials or articles worked upon by the apparatus do not limit the apparatus claims (See MPEP 2115). Therefore “thermoplastic filament” is not considered a technical features therefore no patentable weight will be given.  
 In response to Applicant argument that the prior art does not explicitly teach or suggest that a cooling assembly disposed between the extrusion assembly and the drive assembly, Examiner respectfully disagrees. The prior art teaches in fig. 6 a cooling structure 52 arranged in the housing 51. The housing 51 is disposed between the melting nozzle 4) which is coupled to the extrusion assembly and feeding motor 7 equivalent to drive assembly in fig. 7, therefore reading on the limitation. 
Applicant further argues that there is insufficient rationale as to why one of ordinary skill in the art would modify the teachings of Chen to result in Applicant’s claims missing claimed element. However as Examiner has stated above the prior art reference does teach claimed element therefore the rationale is sufficient. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen CN205086359.
Regarding claim 1, Chen teaches a print head (fig. 7) for three-dimensional printing comprising an extrusion assembly (fig. 7) functionally coupled to a drive assembly (fig. 7, feeding motor 7), and a nozzle assembly (the melting nozzle 4), functionally coupled to the extrusion assembly (fig. 7), providing thermoplastic filament (printing consumables 8) transfer, characterized in that there is a cooling assembly (fig. 6) disposed between the extrusion assembly (1) and the drive assembly (the cooling device comprising a housing (51) having a hollow structure and a cooling structure (52) disposed within the housing [0010]), containing a fluid cooling system, comprising an inlet (a first conduit 54 connected to the feed port 53 [0012]), an outlet (a discharge port 55 opened on the casing 51 and communicating with the cooling structure 52 [0013]) and a system of cooling ducts (fig. 6) disposed inside the cooling assembly (fig. 6), distributing the cooling medium, providing maintenance of the preset temperature of the extrusion module assembly and the drive module assembly ([0008]), the cooling medium is air, water, liquid ammonia, liquid nitrogen, aqueous coolant or oily cooling liquid [0017]).
Regarding claim 2, Chen teaches characterized in that there is a cooling chamber made in the extrusion assembly, connected with the cooling ducts of the cooling assembly, surrounding the shaft of the drive assembly (In Fig. 3, 51 is a housing of the cooling device, 53 is a feed port, 55 is a discharge port, 6 is an extrusion wire-changing structure, 9 is a temperature insulation device, and a cooling structure (52) is disposed in the casing. Not marked in Figure 3 [0051]).
Regarding claim 3, Chen teaches that the cooling ducts are disposed in a plane adjacent to the drive module assembly ([0066]).
Regarding claim 4, Chen teaches the cooling system further comprises an external pump and an external heat exchanger (the external circulation refrigeration device can inject the cooling medium into the cooling device through the first conduit  in real time to realize circulation of the cooling medium. At the same time, the heat taken out can be transmitted to the surrounding atmosphere through the second duct to achieve the function of continuous cooling. In some embodiments of the invention, the recirculating refrigeration unit (57) includes a heat sink and a fluid pump)) [0064].
Regarding claim 5, Chen teaches that the cooling system further includes a temperature sensor (heating module 10) constituting a part of the cooling system control system [0066].
Regarding claim 6
Regarding claim 9, fig. 8 teaches a block detachable from the assembly therefore the nozzle is implicitly detachable.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7, 8, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen CN205086359U in view of Snyder (US 20150108687).
Regarding claims 7, 8, 10-13, Chen does not explicitly teach the drive module constitutes a stepper motor. However Snyder discloses traverse system comprises four linear actuators. Each linear actuator includes a stepper motor connected to a gear box which rotates a screw-driven linear rail [0133]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Crump to include stepper motor of Snyder because it has been held that applying a known technique to a known product ready for improvement to yield predictable results is a prima facie case of obviousness (See MPEP § 2143I (D)). 
Chen does not explicitly the print head assembly comprising at least two print heads. However it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have duplicated the print head of Crump because it has been held that a mere duplication of working parts of a device involves only routine skill in the art (See MPEP § 2144.04 IV (B)). 
Chen does not explicitly discloses a print head assembly mounted on a mechanism providing independent vertical movement of the print head or a mechanism providing 
Snyder (also directed to additive manufacturing) further discloses an additive manufacturing device comprising:
An air circulation and temperature control includes a radiator 6806 connected to a heating element for heating air that passes through device [0201].
ECU 108 may include cooling units, one or more thermal control units, one or more pumps, such as a vacuum pump [0151]
Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Chen to include all the features of Snyder because device may also be more easily upgraded via creation of new parts as disclosed by Snyder.
Modified Chen discloses that the cooling system further comprises an external pump and a radiator (Snider: temperature control may be facilitated by or augmented by device 6802. Device 6802 includes a radiator 6806 [0201]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A KESSIE/Examiner, Art Unit 1747                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748